Citation Nr: 1032874	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to retroactive payment for additional 
compensation for a dependent spouse for the period from October 
28, 1994, to June 15, 2005.

2.  Entitlement to recognition of L. as the Veteran's spouse for 
the period from June 15, 2005, to September 2, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse (D.)




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the RO listed the issue on appeal as 
whether the appellant may be paid additional benefits for his ex-
spouse, L., for the period of October 28, 1994, to October 1, 
2005, the first of the month following the date of their divorce, 
the Board finds the matters for appellate review are more 
appropriately addressed as listed on the title page of this 
decision.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issue of entitlement to recognition of D. as the 
Veteran's spouse effective from April 6, 2006, been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to recognition of L. as the Veteran's 
spouse for the period from June 15, 2005, to September 2, 2005, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 1995 determination the RO denied the Veteran's 
claim for entitlement to recognition of L. as his spouse; the 
Veteran was notified of the decision, but did not appeal.

2.  In an April 2003 determination the RO denied reopening the 
Veteran's claim for entitlement to recognition of L. as his 
spouse; the decision is final.

3.  There is no basis for appellate review of the issue of 
entitlement to retroactive payment for additional compensation 
for a dependent spouse for the period from October 28, 1994, to 
June 15, 2005.


CONCLUSION OF LAW

The appeal for entitlement to retroactive payment for additional 
compensation for a dependent spouse for the period from October 
28, 1994, to June 15, 2005, is legally precluded.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the pertinent evidence of record reveals that in 
March 1990 the RO received a copy of a certificate of marriage 
between the Veteran and P. dated in April 1975.  In VA 
correspondence dated in December 1991 the Veteran was notified 
that his disability compensation award had been amended and that 
he was receiving additional benefits for his spouse and children.  

In March 1993 the Veteran requested entitlement to nonservice-
connected pension benefits in lieu of service-connected 
disability compensation payments.  He also reported that he was 
divorced from P. in 1992.  A copy of an April 1992 divorce decree 
shows the marriage between the Veteran and P. was dissolved.  
Documents dated as signed on October 9, 1993, including VA Forms 
21-0516-1, 21-4138, 21-4170, 21-4171, reported that the Veteran 
and P. had reconciled and had been living together as husband and 
wife since August 1992.  The October 1993 documents include 
signatures for the Veteran and his former spouse P.  The October 
1993 VA Forms 21-4171 were signed by B.A. and B.L., the children 
of the Veteran and P.

An October 1, 1993, VA report of contact noted the Veteran had 
been contacted by telephone and that he reported he and his 
spouse had gotten "back together two months after the divorce."  
It was noted that the Veteran was informed that he could either 
obtain a decree setting aside the divorce, establish a common-law 
marriage, or get re-married, and that he stated he did not plan 
to re-marry her.  In VA correspondence dated October 5, 1993, the 
Veteran was requested to provide additional information as to his 
relationship with his former spouse.  In a VA Form 21-4138 dated 
November 15, 1993, the Veteran reported that his ex-spouse did 
not live with him.  He stated they had tried to get back together 
a few times, but were still having problems and things were not 
working out.  He reported she was not living in his home and that 
they did not consider themselves to be in a common-law marriage 
because they did not live together at all times.  In a November 
15, 1993, VA Form 21-0516-1 the Veteran reported he was not 
married.

A November 1993 VA administrative determination found a valid 
common-law marriage could be established between the Veteran and 
P.  In VA correspondence dated August 1994 the Veteran was 
notified of an award of service-connected disability compensation 
benefits at the 100 percent rate.  He was also notified that his 
monthly rate included an additional allowance for his spouse and 
B.A.  

In a handwritten note submitted to the RO dated October 17, 1994, 
P. requested that she be removed from the Veteran's benefits.  
She provided a copy of their April 1992 divorce decree.  VA 
records dated in December 1994 show the additional benefit 
payments for P. were terminated.  

In a VA Form 21-686C received by the RO in December 1994 the 
Veteran reported that in October 1994 he had married L.  It was 
noted that L. was divorced from J. in August 1986 in Idabel, 
Oklahoma.  

In VA correspondence dated in December 1994 the Veteran was 
notified that his benefit payments were being adjusted to remove 
P. from his award as a dependent effective November 15, 1993, the 
date he notified VA of their separation.  He was also notified 
that to establish L. as his spouse he must provide a copy of the 
legal document terminating his common-law relationship with P. 
dated after August 1992 the date they began living together.  In 
correspondence dated December 8, 1994, the Veteran reported that 
P. was living at his residence until October 1, 1994.  In a 
January 1995 affidavit the Veteran reported that he and P. had 
not lived together since October 1, 1994.  

In VA correspondence dated February 13, 1995, the Veteran was 
notified that his claim for an additional allowance for L. had 
been denied.  He was informed that his claim was being denied 
because he failed to provide a copy of the court document 
terminating his common-law marriage to P. in response to the 
request in December 1994.  He was also notified that additional 
benefit payments could be established from the date of his claim 
if the requested evidence was received before December 5, 1995, 
but that if it was received after that date the benefits could 
not be paid prior to the date of the receipt of the evidence.  He 
was notified of his appellate rights, but did not appeal.  

A December 1995 VA report of contact noted that L. reported that 
she and the Veteran had lived together since April 1992.  She 
stated that the Veteran had not lived with P. at any time since 
their divorce in April 1992, but that P. had been living in the 
Veteran's house until she was evicted from it (the record 
indicates this occurred either during or soon after December 
1994).  

In VA correspondence dated in January 1996 the Veteran was 
notified that since P. was established as his common-law spouse 
in August 1992 a copy of the court document terminating this 
second marriage to P. was required.  He was advised that he could 
establish his marriage to L. by obtaining a divorce from P. even 
if her present location was unknown and either re-marrying L. or 
establishing a common-law marriage with her.  

In correspondence dated April 25, 2003, the Veteran was notified, 
in essence, that the previous decision denying entitlement to 
additional benefits for L. could not be reopened.  It was noted 
that evidence was required demonstrating that his common-law 
marriage to P. had been terminated.  He was notified of his 
appellate rights, but did not appeal.  

On June 15, 2005, the Veteran initiated a new claim to recognize 
L. as his spouse for VA compensation purposes.  In subsequent 
statements and personal hearing testimony in support of his claim 
the Veteran asserted that he had not established a common-law 
marriage in August 1992 with P.  He testified in September 2008 
that he had allowed P. to stay in his home when she came to visit 
their children on weekends, but that he always left the home to 
stay with L. when P. was in the house and that they never lived 
together.  He also asserted that she had forged his signature on 
the documents provided to VA dated October 9, 1993, indicating 
that they had reconciled and had been living together since 
August 1992.  The Veteran subsequently reiterated his claims in 
testimony before the Board in July 2010 and also asserted that 
Oklahoma law would have prevented his common-law marriage to P. 
in August 1992.  

VA records show that on March 25, 2009, the RO received a decree 
of common law divorce dated October 17, 1994, granting a divorce 
to P. to become absolute for the purpose of the purpose of 
remarriage at the expiration of six months.  The document was 
signed and approved as to form by the Veteran and P., but there 
is no indication it was signed by the judge nor that it was 
appropriately filed in the local court.  The record also shows 
that documents were received by the RO showing that a decree of 
dissolution of marriage between the Veteran and L. was filed on 
September 2, 2005, and that this document reported they had been 
separated and living apart since May 1, 2005 (prior to the date 
of receipt of the Veteran's present claim).  A marriage 
certificate was subsequently received by the RO demonstrating 
that the Veteran married D. in April 2009.

Analysis

VA regulations provide that awards of additional compensation for 
a dependent payable to or for a veteran will be effective on the 
latest of the following dates:  (1) Date of claim. This term 
means the following, listed in their order of applicability: (i) 
Date of veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within 1 year of the event otherwise. (ii) Date notice is 
received of the dependent's existence, if evidence is received 
within 1 year of the Department of Veterans Affairs request.; (2) 
Date dependency arises.; (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within 1 year of notification of such rating action.; (4) Date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b) (2009). 

VA regulations provide, generally, that a determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (2009).  

Previous determinations which are final and binding, including 
decisions of service connection, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2009).  A claimant 
who seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 
10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-
heavy burden" of persuasion before the Court in a claim of CUE).

Based upon the evidence of record, the Board finds the Veteran's 
June 15, 2005, request for retroactive payment for recognition of 
L. as his spouse is legally precluded.  His request is an attempt 
to obtain additional compensation payments for recognition of L. 
as his spouse for a period of time for which such consideration 
is now foreclosed as a result of prior final VA decisions.  It is 
significant to note that this specific matter was addressed in VA 
decisions in February 13, 1995, and April 25, 2003, which the 
Veteran did not appeal.  The Board notes the procedural facts in 
this case, that of a claim requesting retroactive payment of 
benefits which extend to a period addressed by a prior final 
decision, are similar to those in Rudd v. Nicholson, 20 Vet. App. 
296 (2006), in which the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that under VA 
law there is no basis for a freestanding earlier effective date 
claim from matters addressed in a final rating decision.  

Although L. has not been recognized for VA compensation purposes 
as the Veteran's spouse for any period of time, the Board finds 
that the basis for the denial of the Veteran's claim for the 
period from October 28, 1994, to June 15, 2005, does not require 
resolution of the underlying issue as to the validity of his 
marriage to L.  There is no indication of CUE in the prior VA 
decisions and no indication of an expression of disagreement with 
the April 2003 determination within one year of the notice to the 
Veteran of the that decision.  There is no indication the Veteran 
was not adequately notified of the prior determination and no 
evidence that he was prevented from exercising his appellate 
right due to incompetency or incapacitation.  It is significant 
to note that the basis for the prior denials of the Veteran's 
request for additional compensation benefits for L. was his 
failure to provide evidence requested in support of his claims.  
There is no indication that the Veteran contends he, in fact, 
either submitted the evidence requested or that he timely 
appealed an applicable VA determination as to this matter.  

Although the Veteran has asserted that Oklahoma law would have 
prevented a common-law marriage in 1992, the Board finds this is 
a misrepresentation of the decision in the case, Marshall v. 
State, 537 P.2d 423 (Okl.Cr. 1975), cited in support of his claim 
and the apparent applicable state law as to common-law marriages.  
See 43 Ok.St.Ann. §§ 1, 4 (2010); see also Standefer v. 
Standefer, 26 P.3d 104 (Okla. 2001), Sanders v. Sanders, 948 P.2d 
719 (Okla.Civ.App. Div. 3, 1997).  The Board also notes that the 
Veteran's statements during a telephone conversation with a VA 
employee on October 1, 1993, and his acceptance of an additional 
allowance for a spouse after VA notice of an August 1994 award of 
increased service-connected disability compensation benefits are 
factually inconsistent with his subsequent statements as to his 
relationship with P. at that time.  In light of the fact that an 
April 25, 2003, decision is final as to the denial of recognition 
of L. as the Veteran's spouse, the Board has no jurisdiction to 
review the present matter on appellate review for the period of 
time from October 28, 1994, to June 15, 2005.  

Accordingly, the appeal as to this matter is denied.


ORDER

The claim for entitlement to retroactive payment for additional 
compensation for a dependent spouse for the period from October 
28, 1994, to June 15, 2005, is denied.


REMAND

A review of the record reveals that additional development is 
required as to the issue of entitlement to recognition of L. as 
the Veteran's spouse for the period from June 15, 2005, to 
September 2, 2005.  The evidence of record indicates the Veteran 
and L. were not living together after May 1, 2005; however, this 
matter was not specifically addressed in the previous 
adjudication.  The Veteran has also provided a decree of common 
law divorce dated October 17, 1994, in the State of Oklahoma, 
District Court of McCurtain County.  Although the document 
submitted does not include a signature by the judge and does not 
indicate the order was appropriately filed in the local court, 
additional VA assistance is required.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate decision.  
38 C.F.R. § 3.159.  For records not in the custody of a Federal 
department or agency, reasonable efforts will generally consist 
of an initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
assist the Veteran in obtaining any 
records pertinent to an October 1994 
termination of a common-law marriage to P. 
maintained by the State of Oklahoma, 
District Court of McCurtain County.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If it is 
found that a common-law marriage between 
the Veteran and P. was appropriately 
terminated, a specific determination 
should be provided as to whether L. may be 
considered a dependent spouse for VA 
purposes for any period of time after June 
15, 2005.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


